

117 HR 1156 IH: Facilitating the Deployment of Infrastructure with Greater Internet Transactions And Legacy Applications Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1156IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. McKinley introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Assistant Secretary of Commerce for Communications and Information to report to Congress every 60 days on barriers to implementation by the Department of Interior and Department of Agriculture of an online portal to accept, process, and dispose of an application for the placement of communications facilities on certain Federal lands. 
1.Short titleThis Act may be cited as the Facilitating the Deployment of Infrastructure with Greater Internet Transactions And Legacy Applications Act or the Facilitating DIGITAL Applications Act.  2.Barriers to implementation of an online portal for Form 299 (a)DefinitionsIn this Act: 
(1)Appropriate committees of congressThe term appropriate committees of Congress means— (A)the Committee on Energy and Commerce of the House of Representatives; 
(B)the Committee on Natural Resources of the House of Representatives; (C)the Committee on Commerce, Science, and Transportation of the Senate; and 
(D)the Committee on Environment and Public Works of the Senate. (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. 
(3)Communications facilityThe term communications facility includes— (A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switch, wiring, cabling, power source, shelter, or cabinet, associated with the licensed or permitted unlicensed wireless or wireline transmission of any writing, sign, signal, data, image, picture, and sound of any kind; and 
(B)any antenna or apparatus that— (i)is designed for the purpose of emitting radio frequency; 
(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using a duly authorized device that does not require an individual license; and (iii)is added to a tower, building, or other structure. 
(4)Communications useThe term communications use means the placement and operation of a communications facility. (5)Communications use authorizationThe term communications use authorization means an easement, right-of-way, lease, license, or other authorization to locate or modify a communications facility on covered land by the Department concerned for the primary purpose of authorizing the occupancy and use of the covered land for communications use. 
(6)Covered landThe term covered land means— (A)public land administered by the Secretary of the Interior; and 
(B)National Forest System land. (7)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture. 
(8)Form 299The term Form 299 means the form established under section 6409(b)(2)(A) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(b)(2)(A)), or any successor form. (9)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of the Interior, with respect to land administered by such Secretary; and (B)the Secretary of Agriculture, with respect to National Forest System land. 
(b)Barriers to implementation 
(1)In generalNot later than 90 days after the date of enactment of this section, and every 60 days thereafter until the notification described in paragraph (2), the Assistant Secretary shall submit to the appropriate committees in Congress a report that— (A)describes whether the Department concerned has established an online portal for the acceptance, processing, and disposal of a Form 299; and 
(B)describes any barrier to the establishment of an online portal for the acceptance, processing, and disposal of a Form 299. (2)Notification describedThe Secretary concerned shall notify the Assistant Secretary not later than 3 business days after the Department concerned has established an online portal for the acceptance, processing, and disposal of a Form 299.  
